DETAILED ACTION
Election
Applicant’s election without traverse of Group I, claims 1-14, in the reply filed on July 26, 2021, is acknowledged. Claims 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use generic placeholders – “apparatus” and “mechanism,” in this case – that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
The “magnetic drive mechanism” of claims 1, 5-6, 8-9, and 13;
The “moving mechanism” of claims 3, 10, and 12;
The “rotation mechanism” of claim 6;
The “substrate processing apparatus” of claim 7;
The “film forming apparatus” of claims 11 and 14;
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The “magnetic drive mechanism” will be interpreted as a first magnet (41 or 42) and a driving gear (5) having a second magnet (51 or 52) in accordance with claim 9. 
The “moving mechanism” is referenced by paragraph [0065] but is not sufficiently defined, thereby prompting 112 rejections, below.
The rotation mechanism (23) is not structurally defined by the specification, thereby prompting 112 rejections, below.
The substrate processing apparatus is not structurally defined by the specification, thereby prompting 112 rejections, below.
The film forming apparatus is not structurally defined by the specification, thereby prompting 112 rejections, below.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the “moving mechanism” must be shown or canceled from claims 3, 10, and 12. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 3, 10, and 12, as well as their dependents, are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed had possession of the claimed invention. Each of claims 3, 10, and 12 recite the feature of a “moving 
Claim 6 and its dependents are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. Claim 6 recites the feature of a “rotation mechanism,” which is being interpreted under 112(f). Although paragraphs [0025], [0086], and [0113] reference the “rotation mechanism,” the specification does not identify its corresponding structure. Without any disclosure of structure, materials, or acts for performing the attendant function of rotating the rotary table, one cannot conclude the inventor was in possession of the claimed invention.
Claim 7 and its dependents are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. Claim 7 recites the feature of a “substrate processing apparatus,” which is being interpreted under 112(f). The specification, however, does not identify the structure corresponding to this denomination. Without any disclosure of structure, materials, or acts for performing the attendant function of substrate processing, one cannot conclude the inventor was in possession of the claimed invention.
Claims 11 and 14 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. These claims recite the feature of a “film forming apparatus,” which is being interpreted under 112(f). The specification, however, does not identify the structure corresponding to this denomination. Without any disclosure of structure, materials, or acts for performing the attendant function of film forming, one cannot conclude the inventor was in possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 and its dependents are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The preamble of claim 1 specifies a “magnetic drive mechanism driven by a magnet.” As discussed, above, the “magnetic drive mechanism” is being interpreted under 112(f) as already comprising first (41, 42) and second (51, 52) magnets. It is unclear, then, if the magnet of the preamble is distinct from these first/second magnets, or if said magnet is actually one of the first or second magnets. Clarification is required. To expedite prosecution, the examiner will consider the magnet of the preamble as constituting one of the first or second magnets.  

Claim 6 and its dependents are rejected under 35 U.S.C. 112(b) as being indefinite. Claim 6 recites the feature of a “rotation mechanism,” which is being interpreted under 112(f). Although paragraphs [0025], [0086], and [0113] reference the “rotation mechanism,” the specification does not identify its corresponding structure. Because the written description does not disclose the corresponding structure, material, or acts for performing the entire associated function, the specific structure associated with “rotation mechanism” is indeterminate. To promote compact prosecution, the examiner will accept the prior art disclosure of any means capable of moving the rotary table as satisfying the contested limitation.
Claim 7 and its dependents are rejected under 35 U.S.C. 112(b) as being indefinite. Claim 7 recites the feature of a “substrate processing apparatus,” which is being interpreted under 112(f). The specification, however, does not identify the structure corresponding to this denomination. Because the written description does not disclose the corresponding structure, material, or acts for performing the entire associated function, the specific structure associated with “substrate processing apparatus” is indeterminate. To promote compact prosecution, the examiner will accept the prior art disclosure of any means capable of substrate processing as satisfying the contested limitation.
Secondly, claim 7 clarifies that the “magnetic drive apparatus is configured as a substrate processing apparatus.” Because a generic placeholder lacks content, by definition, it is improper to define such a term by reference to another generic placeholder. For this reason, “substrate processing apparatus” fails to render definite the recitation of “magnetic drive apparatus.” 
Claims 11 and 14 are rejected under 35 U.S.C. 112(b) as being indefinite. These claims recite the feature of a “film forming apparatus,” which is being interpreted under 112(f). The specification, however, does not identify the structure corresponding to this denomination. Because the written description does not disclose the corresponding structure, material, or acts for performing the entire associated function, the specific structure associated with “film forming apparatus” is indeterminate. To promote compact prosecution, the examiner will accept the prior art disclosure of any means capable of film forming as satisfying the contested limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-7 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kato, US 2016/0096205.
Claims 1, 3, 12: Kato discloses a magnetic drive apparatus having a magnetic drive mechanism that comprises first (60) and second (U1-U4) magnets ([0144], Fig. 10). In addition, the reference provides a magnetic yoke, which may be taken as either unit 41 or any one of electromagnets U1-U4, configured to magnetize the magnet (60) of the drive mechanism [0145-0150]. Necessarily, a holder supports the yoke, yet in the embodiment of Figure 10, the yoke is stationary while the magnet (60) is movable. In other embodiments, however, like Figures 8 and 9, the yoke is adjustable in the vertical direction to regulate its proximity to said magnet [0137]. Given that Kato has already established the precedent of a movable magnetizing yoke holder, it would have been obvious to integrate this feature within the embodiment of Figure 10 to finely adjust the relative position of the yolk and magnet which, in turn, allows for the fine adjustment of magnetic force. 
Claim 2: As depicted by Figure 10, the yoke (41) faces the magnet (60).
Claim 4: Kato avails an array of detectors – controller 40, camera 123, and line sensor 122 – which cooperate to determine magnetic force [0152-0153].
Claim 5: Kato provides a controller (40) which regulates the operations of the magnetizing yoke [0149].
Claims 6, 13: Kato’s apparatus comprises a processing chamber and rotary table (2) [0079].
Claim 7: Kato’s system executes substrate processing.
Claim 14: Kato’s system includes a nozzle (31) capable of supplying a gas, and said system may be considered a “film forming apparatus.”
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Kato, US 2018/0037990, hereafter Kato II.

Claims 9-10: Kato I provides a first magnet (60) installed on a member (61) extending downwardly from a bottom surface of a substrate mounting region. As shown by Figure 9, a driving gear (111) orients a second magnet (67) to face the first in a non-contact manner, thereby begetting a rotary effect.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716